This action was commenced in the district court of Garfield county by the Enid National Bank, a corporation, to recover on two separate causes of action. The first cause of action was based upon a promissory note for $3,000 and to foreclose a chattel mortgage on specific personal property given to secure the payment of said note. The second cause of action was based upon a note of $2,000, and to foreclose a certain chattel mortgage on specific personal property given to secure the payment of said note. Each of said notes and chattel mortgages was executed by defendants Golden Goose Oil Company, a corporation, and R.M. Nash. The petition alleged that certain other defendants claimed some interest in the property covered by said chattel mortgages and asked that their interest be determined.
Defendant W.E. Dunn answered, setting up a claim in the sum of $382 for work and labor, and asked to foreclose a mechanic's lien on the personal property described in said mortgages.
Defendant J.W. Jennings claimed the sum of $130.23 and a prior lien on said personal property described in the mortgages by virtue of a former judgment foreclosing a mechanic's lien on said property.
Said cause was tried to the court without a jury on the 15th day of March, 1918. Thereafter, and on the 23rd day of March. 1918, the court rendered judgment in said action against the Golden Goose Oil Company, a corporation, and in favor of the plaintiff and defendants J.W. Jennings and W.E. Dunn. By this decree of the court, J.W. Jennings was given a first lien on said property for the amount due him, W.E. Dunn was given a second lien on said property for the amount due him, and the Enid National Bank, a corporation, was given a third lien for the amounts due it on its two causes of action.
The defendant Golden Goose Oil Company perfected this appeal, and appears here as plaintiff in error.
This case was regularly assigned for submission on Tuesday, June 14, 1921, on the printed docket of this court. The plaintiff in error has not filed its briefs. It has not made any showing why it has failed to file its briefs in compliance with rule No. 7 of this court (47 Okla. vi). In re Seizure One Chevrolet Baby Grand Auto v. State of Oklahoma, 82 Okla. 202,200 P. 144.
This appeal is hereby dismissed for failure of plaintiff in error to file briefs.
HARRISON, C. J., and KANE, JOHNSON, and ELTING, JJ., concur. *Page 73